Citation Nr: 0118702	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right upper extremity weakness secondary to multiple 
sclerosis.  

2.  Entitlement to an evaluation in excess of 40 percent for 
right lower extremity weakness secondary to multiple 
sclerosis.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left upper extremity weakness secondary to multiple 
sclerosis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity weakness secondary to multiple 
sclerosis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
slurred speech secondary to multiple sclerosis.  

6.  Entitlement to a compensable evaluation for partial 
bladder impairment secondary to multiple sclerosis.  

7.  Entitlement to a compensable evaluation for diplopia 
secondary to multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from August 1981 to 
April 1982 and had active naval service from April 1985 to 
November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In those 
determinations, the RO granted service connection for 
residuals of multiple sclerosis and assigned specific 
evaluations as stated by the issues on the title page of this 
decision.  The appellant disagreed with the evaluations 
assigned and this appeal ensued.  

In his July 1999 substantive appeal, the appellant asked for 
a hearing before a traveling Member of the Board.  He 
withdrew that request in a March 2001 statement.  





REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The duty to assist requires VA to provide the claimant 
with application forms and notify him or her of an incomplete 
application; provide the claimant with notice of required 
information and evidence; make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
VA, private, and service department records, as well as 
records possessed by other Federal agencies; and provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A). 

An examination or opinion is necessary to make a decision on 
a claim if the evidence, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant): (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  VCAA, § 3(a), 114 Stat. 2096, 2098 
(2000) (to be codified at 38 U.S.C.A. §§ 5103A).  

With respect to the claims seeking higher evaluations for the 
disabilities involving right upper and lower extremity 
weakness and left upper and lower extremity weakness, all 
secondary to multiple sclerosis, these disabilities are 
evaluated based on the criteria of Diagnostic Code 8513 for 
paralysis, neuritis, or neuralgia of all radicular groups and 
Diagnostic Code 8520 for paralysis, neuritis, or neuralgia of 
the sciatic nerve.  The appellant underwent a VA examination 
in April 2000, which included only cursory descriptions of 
the severity of any paralysis affecting the upper and lower 
extremities.  Therefore, these issues will be remanded for a 
thorough and complete VA examination.  

As for the claims seeking higher evaluations for slurred 
speech, partial bladder impairment, and diplopia, all 
secondary to multiple sclerosis, the appellant has not 
undergone VA examinations to assess the severity of these 
disabilities.  Therefore, these issues will be remanded for 
VA examinations.  

Finally, in an August 2000 rating decision, the RO granted 
service connection for cognitive and depressive disorders as 
secondary to his multiple sclerosis and assigned the 
disability a 30 percent evaluation.  The appellant filed a 
November 2000 statement vaguely disagreeing with the August 
2000 rating decision; in a June 2001 statement, his 
representative indicated that he specifically disagreed with 
the 30 percent evaluation assigned to the cognitive and 
depressive disabilities.  The RO has not addressed this claim 
in a statement of the case.  Where a notice of disagreement 
is filed without subsequent issuance of a statement of the 
case, a remand is required to cure the procedural defect.  
Manlincon v. West, 12 Vet. App. 238, 241 (1999).  Therefore, 
the claim seeking a higher evaluation for cognitive and 
depressive disorders secondary to multiple sclerosis will be 
remanded for issuance of a statement of the case.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The case is REMANDED for the following development:

1.  In conducting the development herein 
directed, the RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Request that the appellant supply the 
names and addresses of any individuals or 
treatment facilities that have treated 
him for his service-connected 
disabilities that are related to his 
multiple sclerosis since April 2000, and 
the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

3.  Schedule the appellant for a 
neurologic examination to determine the 
severity of his service-connected right 
upper and lower extremity weakness and 
left upper and lower extremity weakness, 
all secondary to multiple sclerosis.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  Any necessary tests and 
studies should be conducted.  The report 
of examination should contain a detailed 
account of all manifestations of the 
disabilities.  The examiner should 
specifically indicate whether the 
impairment affecting each extremity 
involves complete paralysis or incomplete 
paralysis; if incomplete, then the 
examiner should specify the amount of 
paralysis (mild, moderate, or severe).  
With respect to the lower extremities, 
the examiner should indicate whether the 
feet dangle and drop and whether there is 
active movement possible of the muscles 
below the knee.  The medical rationale 
for all opinions must be expressed.  
Reports of all examinations should then 
be associated with the claims file.  

4.  Schedule the appellant for 
appropriate examinations to assess the 
severity of the appellant's slurred 
speech, partial bladder impairment, and 
diplopia, all secondary to multiple 
sclerosis.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  Any necessary 
tests and studies should be conducted.  
The examination reports should contain 
detailed accounts of all manifestations 
of the disabilities.  The medical 
rationale for all opinions expressed must 
expressed.  Reports of the examinations 
should then be associated with the claims 
file.  

5.  The RO should provide a statement of 
the case to the appellant and his 
representative addressing the claim 
seeking an evaluation in excess of 30 
percent for cognitive and depressive 
disorders secondary to multiple 
sclerosis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

6.  Thereafter, the RO should readjudicate 
the claims seeking higher evaluations for 
right and left, upper and lower extremity 
weakness, slurred speech, partial bladder 
impairment, and diplopia, all secondary to 
multiple sclerosis.  Because these appeals 
arise from disagreements over the initial 
ratings, the RO must include consideration 
of separate ratings for separate periods 
based on the facts found, a practice known 
as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If a 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




